DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   08/31/2022. 
Claims 1, 4, 5, and 7-23 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. 
Applicant asserts on pages 18-20 and 32-34 that Murugeshan does not teach constructing a personality profile from external data sources independent of the user profile, as the social media data directly relates to the user profile and subsequent construction of a user specific profile. The Examiner respectfully disagrees with this assertion. Using the BRI of an “external data source independent of the user profile”, a social media website that includes interests, favorites, and activities of a user is an external data source. It is further “independent of the user profile” in the sense that the information on the social media website is developed on the social media website independent of the VA service that is accessing the website to obtain the information. Contrary to Applicant’s assertion, while information from a social media website is later used to construct a user profile, the social media website and the information it contains is itself a standalone data source (Murugeshan [0023]). 
Applicant further asserts on pages 21-22 that the Murugeshan, while obtaining information related to interests, favorites, and habits of the user, does not teach loading a preconstructed personality profile from external data. The Examiner respectfully disagrees with this assertion. Murugeshan teaches that user personality details and data may be stored by the system on a server, where the data may be accessed for use by the system [0033],[0087-9].
In response to applicant's argument on pages 23-25, regarding the traits exhibited by the VA service, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the personality profile as disclosed by this example must be different from the user profile and user personality) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument on pages 25-28 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. NLP analysis, types of external data sources, using the media sources to provide a personality for a toy consistent with a character in a show) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant further asserts that Murugeshan is limited to mapping and analysis of user utterances, and thus fails to disclose continuously imported external media sources and the analysis of the imported data by NLP. The Examiner respectfully disagrees with this assertion. Murugeshan teaches that dialogue can include user activity trends in the social media profile of a user, including choice of words, slang words, and switching between concepts, where the social media information is used to maintain the profile of the user during interactions with the user [0041],[0051-2].
Applicant’s arguments with respect to personality score including emotional intelligence, emotional quotient, and intelligence quotient on pages 28-30 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim 7 on pages 30-31 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument on pages 35-37 regarding claim 4 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. a definition of external media as being content such as a podcast, and identifying the media based on the user’s understanding of the subject) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant asserts that Azartash does not teach identifying media from an external database consistent with a user’s understanding of a subject. The Examiner respectfully disagrees that Azartash does not teach the claim limitation as recited. Azartash teaches that the system can evaluate and review the level or phase of the learner’s learning to update the curriculum, including updating with additional vocabulary from the server, where the additional vocabulary is media from a database stored external to the interactive unit [0046].
Claim Objections
Claim 1 is objected to because of the following informalities:  The amendments to claim 1 have introduced an issue of proper antecedent basis for the term “media inputs” used throughout the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10, 12-16, 19, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. PG Pub No. 2018/0158458), hereinafter Weber, in view of Murugeshan et al. (U.S. PG Pub No. 2018/0032884), hereinafter Murugeshan, and further in view of Abramson et al. (U.S. PG Pub No. 2018/0293483), hereinafter Abramson.

Regarding claims 8 and 15, Weber teaches
(claim 8) A method for using artificial intelligence (AI) for conversational interaction and artificial personality development comprising (a method of interacting between users and devices that utilizes an artificial intelligence dialogue system [0023]):
(claim 15) An apparatus for using artificial intelligence (Al) for conversational interaction and artificial personality development comprising (an apparatus for interaction between users and devices that utilizes an artificial intelligence dialogue system [0023]):

providing a handheld toy, wherein the handheld toy includes..., at least one camera, at least one speaker, and at least one microphone (a client device, such as a smart connected toy in the form of a teddy bear, i.e. a handheld toy Fig. 1,[0023], has a camera, a microphone, and a speaker, i.e. at least one camera, at least one speaker, and at least one microphone Fig. 1);
(claim 8) providing a virtual assistant (VA) service hosted on at least one a virtual assistant (VA) service hosted on at least one server, ... (a server hosts an AI based dialogue system, i.e. a virtual assistant (VA) service hosted on at least one server [0024]);
wherein the at least one speaker and the at least one microphone are embedded in the handheld toy (the smart connected toy, such as a teddy bear, i.e. a handheld toy Fig. 1,[0023], has a microphone and a speaker located in different parts of the toy, i.e. at least one speaker, and at least one microphone are embedded Fig. 1);
(claim 8) wherein the handheld toy is in network communication with the VA service (the system is a network based client-server architecture, i.e. network communication, where the client device is networking capable, i.e. handheld toy, and is connected to the server that hosts the AI based Dialogue system, i.e. network communication with the VA service [0024],[0026]);
(claim 15) wherein the handheld toy includes a virtual assistant (VA) service stored on the --device-- (the dialogue system, i.e. virtual assistant service, may be embedded in the local client device, i.e. handheld toy...stored on the device, which will run the dialogue system locally [0030]);
the handheld toy receiving a stimulus, recording the stimulus, and ((claim 8) transmitting the stimulus to the VA service via a network/(claim 15) process the stimulus via the VA service) (the client device has a conversational voice interface where the user can provide spoken input to the device, such as by speaking into a microphone, i.e. handheld toy receiving a stimulus, recording the stimulus, and the speech audio can be sent to a cloud-based speech recognition engine for processing into text, which is then processed by dialog system, i.e. transmitting the stimulus to the VA service via a network [0024-5],[0028], or run locally on the dialogue system, i.e. process the stimulus via the VA service [0030]);
wherein the stimulus is a movement of the handheld toy, a sound, an image, or a video (the client device has a conversational voice interface where the user can provide spoken input to the device, such as by speaking into a microphone, i.e. stimulus includes...a sound, or performing a gesture, i.e. stimulus includes...a video [0028]);
the VA service --using-- the at least one user profile ... and storing the at least one user profile... (the client device is associated with a corresponding user account, i.e. user profile, which stores information for use by the dialogue system, i.e. store the at least one user profile [0026]);
wherein constructing the at least one user profile includes matching the stimulus to personal data, including the...settings, and preferences (the client device has a unique ID that identifies the device as one of several devices corresponding to a user account, i.e. constructing the at least one user profile includes matching, where the device receives user voice input to be processed by the dialogue system that will interact with a specific client device, i.e. matching the stimulus, and the account information includes user settings, conversations logs, and preferences, i.e. personal data including...settings, and preferences [0026]);
the VA service constructing a response, ... ((claim 8) and wherein the VA service is operable to transmit the response to the handheld toy)(the dialog system, i.e. VA service, controls the conversational interactions and allows for real time updates to dialogue content in a conversation with a user, i.e. operable to construct a response [0023], where the dialog system is connected to and interacts directly with the client device through a network, i.e. VA service is operable to transmit, so that the client device outputs the greeting, recommendation, notification, or reminder determined by the dialog system, i.e. transmit the response to the handheld toy [0024],[0026]);
wherein the response is a movement response, a sound response, an image response, or a video response (the client device provides audio output during a conversation with the user, i.e. response, through either prerecorded sound files and/or text0to speech synthesis, i.e. a sound response [0023]); and
the handheld toy demonstrating the response (the client device, i.e. handheld toy, provides audio output during a conversation with the user, i.e. operable to demonstrate the response [0023]).  
While Weber provides a toy in communication with a dialog service that can provide interaction with a user, Weber does not specifically teach the way in which the system processes information from the user to determine responses, and thus does not teach
the --device-- includes at least one processor, at least one memory with at least one database, at least one motion sensor;
(claim 8) the VA service includes at least one VA processor and at least one VA memory with at least one VA database;
Page 5 of 41Attorney Docket No. 4290-001Application No.: 16/193,845Response to Non-Final Office Action mailed 06/01/2022the VA service determining if the stimulus is a predefined movement, a speech input, a predefined face, or a gesture;
the VA service extracting user personality features from gestures, tones, keywords, or phrases of the stimulus and determining a user personality score based on the user personality features;
the VA service constructing the at least one user profile and at least one personality profile and storing the at least one user profile and the at least one personality profile in the at least one VA database;
wherein the at least one personality profile includes a selection of characteristics and/or personality traits, wherein the characteristics and/or personality traits are exhibited by the VA service;
wherein constructing the at least one personality profile includes:
receiving media inputs including a video, an audio clip, and/or text;
extracting personality features from gestures, tones, keywords, or phrases of the media inputs; and
 determining a personality score based on the personality features of the media inputs;
wherein the VA is operable to construct the at least one personality profile from external data sources independent of user interaction data and the at least one user profile, wherein the external data sources include a body of recorded work, Page 6 of 41Attorney Docket No. 4290-001Application No.: 16/193,845 Response to Non-Final Office Action mailed 06/01/2022 wherein the VA is operable to load at least one preconstructed personality profile from external data;
wherein constructing the at least one user profile includes ... personal data, including the user personality score, personally identifiable information...;
the VA service constructing a response, wherein the response is based on the personality score and the user personality score, and the recommendation engine providing at least one recommendation for response to user interaction....
Murugeshan, however, teaches the --device-- includes at least one processor, at least one memory with at least one database, at least one motion sensor (the device includes a processor in communication with a memory that stores database components, i.e. at least one processor, at least one memory with at least one database [0084],[0088-9], and an image capturing device capable of receiving video content capturing gestures, actions, and variations in expression of the user, i.e. at least one motion sensor [0036-7]);
(claim 8) the VA service includes at least one VA processor and at least one VA memory with at least one VA database (the processor of the device may be in communication with a variety of network devices, such as servers, computing devices, and storage devices, i.e. VA service [0087], where a device includes a processor in communication with a memory, which may store database components, i.e. at least one VA processor and at least one VA memory with at least one VA database [0084],[0088-9]);
Page 5 of 41Attorney Docket No. 4290-001Application No.: 16/193,845Response to Non-Final Office Action mailed 06/01/2022the VA service determining if the stimulus is a predefined movement, a speech input, a predefined face, or a gesture (user interactions, i.e. stimulus, may be received in various data formats, such as text, audio, or video, where the system extracts characteristics associated with the user in the interaction [0022], such as extracting gestures, actions, and variations in the expressions of the user from a video, i.e. a gesture [0037], and extracting audio characteristics such as formants, accent, pitch, loudness, emotions, and text using Speech-to-Text conversion from audio based user interactions, i.e. a speech input [0049]);
the VA service extracting user personality features from gestures, tones, keywords, or phrases of the stimulus and determining a user personality score based on the user personality features (the system extracts generic characteristics, such as gestures, expressions, actions, accent, pitch, and loudness from the user interactions, i.e. VA service extracting ... from gestures, tones, ... of the stimulus, as well as user specific features including choice of words and slang words, i.e. VA extracting ... from ... keywords, or phrases of the stimulus [0022], where the personality of the user is detected and identified based on the generic and user specific features, i.e. user personality features [0024:1-4], and where cases have user attributes that map with a user personality, and a new case for the user is built based on comparisons of the instances of closeness and deviation between the attributes of the existing cases and the user specific features, i.e. determine a user personality score based on the user personality features [0059-60]);
the VA service constructing the at least one user profile and at least one personality profile and storing the at least one user profile and the at least one personality profile in the at least one VA database (the response generating system, i.e. VA service, collects information about the user to build a universal profile, i.e. constructing the at least one user profile [0052], and detects the personality of the user, i.e. construct...at least one personality profile [0031], where all user data may be stored by the system in a database, i.e. storing the at least one user profile and the at least one personality profile in the at least one VA database [0089]);
wherein constructing the at least one user profile includes ... personal data, including the user personality score, personally identifiable information... (generic characteristics associated with a user, i.e. constructing the at least one user profile [0008], may be personal details of the user, i.e. personal data, including name, gender, age, and profession, i.e. personally identifiable information, and similarities and deviations of the user specific features to existing characteristics, i.e. user personality score [0059-60]);
wherein constructing the at least one personality profile includes:
receiving media inputs including a video, an audio clip, and/or text (user interactions, i.e. media inputs, may be received in various data formats, such as text, audio, or video, i.e. video, an audio clip, and/or text [0022]);
extracting personality features from gestures, tones, keywords, or phrases of the media inputs (the system extracts generic characteristics, such as gestures, expressions, actions, accent, pitch, and loudness from the user interactions, i.e. extracting...from gestures, tones,...of the media inputs, as well as user specific features including choice of words and slang words, i.e. extracting...from... keywords, or phrases of the media inputs [0022], where the personality of the user is detected and identified based on the generic and user specific features, i.e. user personality features [0024:1-4]); and
determining a personality score based on the personality features of the media inputs (cases have user attributes that map with a user personality, and a new case for the user is built based on comparisons of the instances of closeness and deviation between the attributes of the existing cases and the user specific features, i.e. determining a user personality score based on the user personality features [0059-60], where the features are extracted from user interactions, i.e. media inputs [0022]);
wherein the VA is operable to construct the at least one personality profile from external data sources independent of user interaction data and the at least one user profile, wherein the external data sources include a body of recorded work (user specific features may be obtained from one or more data sources, such as social media websites, i.e. external data sources independent of user interaction data and the at least one user profile, that include stored interests, favorites, and activities of the user, i.e. external data sources include a body of recorded work [0023-30], where the system uses the user specific features to detect the personality of the user, i.e. the VA service is operable to construct the at least one personality profile [0031]); Page 6 of 41Attorney Docket No. 4290-001Application No.: 16/193,845 Response to Non-Final Office Action mailed 06/01/2022 
wherein the VA is operable to load at least one preconstructed personality profile from external data (user personality details and data may be stored and used by the system, i.e. VA service is operable to load at least one preconstructed personality profile [0033], where the data may be stored on a server, i.e. external data [0087-9]);
the VA service constructing a response, wherein the response is based on the personality score and the user personality score, and the recommendation engine providing at least one recommendation for response to user interaction... (the system dynamically generates an adaptive response, i.e. VA service constructing a response, based on the personality and personal details of the user, where the personality includes comparisons of the instances of closeness and deviation between the attributes of the existing cases and the user specific features, i.e. personality score and the user personality score [0024],[0059-60], where the adaptive responses are provided by the system to the user based on the interactions with and information about the user, i.e. the recommendation engine providing at least one recommendation for response to user interaction [0024-6],[0038],[0044],[0061-2]).
Weber and Murugeshan are analogous art because they are from a similar field of endeavor in enabling dialog between a user and a device with an intelligent dialog system. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the toy in communication with a dialog service that can provide interaction with a user teachings of Weber with a system that uses the user personality to generate adaptive responses as taught by Murugeshan. It would have been obvious to combine the references to enable a system to provide adaptive responses to user interactions based on user personality (Murugeshan [0024]).
While Weber in view of Murugeshan provides a dialogue system that can respond adaptively to a user personality, Weber in view of Murugeshan does not specifically teach the dialogue system exhibiting specific characteristics, and thus does not teach
wherein the at least one personality profile includes a selection of characteristics and/or personality traits, wherein the characteristics and/or personality traits are exhibited by the VA service.
Abramson, however, teaches wherein the at least one personality profile includes a selection of characteristics and/or personality traits, wherein the characteristics and/or personality traits are exhibited by the VA service (user profile information, behavioral data, social data, and personality attributes may be used to created or modify a personalized chat index in the theme of the specific person’s personality, i.e. the at least one personality profile includes a selection of characteristics and/or personality traits, and the chat index may be used to train a chat bot to converse or interact in the personality of the specific person, i.e. characteristics and/or personality traits are exhibited by the VA service [0014-5]).
Weber, Murugeshan, and Abramson are analogous art because they are from a similar field of endeavor in providing intelligent conversational interaction between a user and a device. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dialogue system that can respond adaptively to a user personality teachings of Weber, as modified by Murugeshan, with training a chat bot to converse with a specific personality as taught by Abramson. It would have been obvious to combine the references to enable the use data regarding the personality of a specific person, including past, present, or self, to provide the personality of a chat bot for interaction with a user (Abramson [0014-5]).

	Regarding claims 9 and 22, Weber in view of Murugeshan and Abramson teach claims 8 and 15, and Murugeshan further teaches
	the VA service extracting and determining meanings, emotions, and ideas from keywords of the media inputs, wherein the media inputs include media which is continuously imported from external data sources and analyzed using NLP (user interactions may be received in data formats including text, audio, and video, and keywords are extracted, i.e. keywords of the media inputs [0022], where the system, i.e. VA service, may perform part-of-speech tagging, stop-word removal, and word sense disambiguation, i.e. analyzed using natural language processing (NLP), as well as mapping using a domain ontology using meaningful n-grams and synonyms, to determine the meaning and domain of the keywords, as well as the mood of the user, i.e. extracting and determining meanings, emotions, and ideas [0023],[0063], where dialogue can include user activity trends in the social media profile of the user, including choice of words, slang words, and switching between concepts, and the social media integration module of the system ingests the social media information and uses the information to maintain the profile of the user during interactions with the user, i.e. media inputs include media which is continuously imported from external data sources [0041],[0051-2]).  
	Where the motivation to combine is the same as previously presented.
	
Regarding claim 10, Weber in view of Murugeshan and Abramson teaches claim 8, and Murugeshan further teaches
the response is constructed with a response personality score that is equal to the personality score based on the personality features of the media inputs (the system dynamically generates an adaptive response, i.e. response is constructed, based on the personality and personal details of the user, where the personality includes comparisons of the instances of closeness and deviation between the attributes of the existing cases and the user specific features extracted from the user interactions, i.e. user personality score based on the personality features of the media inputs [0022],[0024],[0059-60], and where the adaptive responses match the variations in the mood and personality of the user, i.e. response personality score that is equal to the personality score [0062]).  
Where the motivation to combine is the same as previously presented.

Regarding claim 12, Weber in view of Murugeshan and Abramson teaches claim 8, and Murugeshan further teaches
constructing a new personality profile from the at least one user profile, wherein constructing the response is based on the new personality profile (the response generating system collects information about the user to build a universal profile, i.e. at least one user profile, and may indicate the behavior and actions of the user during various types of transactions, where the personality of a user is detected based on features and characteristics extracted from user interactions, including pre-stored conversation history and other data sources associated with the user, where information about the user is continuously learned and updated in the personality, i.e. constructing a new personality profile, and the system generates adaptive responses based on the personality of the user, i.e. constructing the response is based on the new personality profile [0030],[0052-3],[0066]).  
Where the motivation to combine is the same as previously presented.

Regarding claim 13, Weber in view of Murugeshan and Abramson teaches claim 8, and Murugeshan further teaches
continuously developing the at least one user profile based on additional stimuli and using machine learning to extract additional personal information from the additional stimuli (the response generating system collects information about the user to build a universal profile, i.e. at least one user profile, and may indicate the behavior and actions of the user during various types of transactions, including pre-stored conversation history, other data sources associated with the user, and video interactions that can be used to understand variations in the mood of the user, as well as detect gender, age, or age group, where all the features are extracted from the information, i.e. extract additional personal information from the additional stimuli, and where information about the user is continuously learned and updated, i.e. continuously developing the at least one user profile [0030],[0052-3],[0066]).  
Where Weber specifically teaches that the system processing the user-specific information and input uses AI and machine learning techniques [0023],[0026],[0029].
And where the motivation to combine is the same as previously presented.

Regarding claim 14, Weber in view of Murugeshan and Abramson teaches claim 8, and Murugeshan further teaches
continuously importing the media inputs from an external server and storing the media inputs in the at least one VA memory of the VA service, wherein the media inputs include media unrelated to the user profile (user interactions in various data formats, i.e. media inputs, may be received by the system from conversation history and data related to the user from various data sources, such as social media websites, i.e. importing the media inputs...wherein the media inputs include media unrelated to the user profile [0022-3], where the system is in network communication with a variety of network devices, such as servers, computing devices, and storage devices, i.e. an external server...and...VA service [0087], where a device includes a processor in communication with a memory, which may store database components including user data, i.e. storing the media inputs in the at least one VA memory of the VA service [0084],[0088-9], and where information about the user is continuously learned and updated, i.e. continuously [0066]).  
Where the motivation to combine is the same as previously presented.

	Regarding claim 16, Weber in view of Murugeshan and Abramson teaches claim 15, and Abramson further teaches
	upon detection of the predefined face, the handheld toy is operable to load a corresponding user profile (the system can apply a facial recognition algorithm to an image to identify a specific person, i.e. upon detection of the predefined face, and compared to data, where data is stored according to user identification of a specific person associated with the data, and where the user interface may access content for a specific person that includes a user profile or account, i.e. operable to load a corresponding user profile [0016],[0024],[0033]).  
Where Weber specifically teaches that the device is a handheld toy Fig.1,[0023].

And where the motivation to combine is the same as previously presented.

Regarding claim 19, Weber in view of Murugeshan and Abramson teaches claim 15, and Abramson further teaches
the handheld toy is operable to share the at least one user profile or the at least one personality profile by transmitting the at least one user profile or the at least one personality profile to another handheld device (social data, such as user profile information, i.e. at least one user profile, and the chat index in the theme of a specific person’s personality, i.e. at least one personality profile [0014], may be stored locally on the mobile computing device, i.e. handheld toy, and may be readily transferred between computing devices for storage and use, i.e. transmitting the at least one user profile or the at least one personality profile to another handheld device [0049]).  
Where Weber specifically teaches that the device is a handheld toy Fig.1,[0023].
And where the motivation to combine is the same as previously presented.

	Regarding claim 20, Weber in view of Murugeshan and Abramson teaches claim 15, and Murugeshan further teaches
the handheld toy is operable to provide behavior analytics based on stimuli records stored in the at least one memory of the handheld toy (the system may extract information from the pre-stored conversation history of the user that comprises one or more previous conversations of the user with the system, that may be stored in the memory, i.e. stimuli records stored in the at least one memory of the handheld toy [0030],[0089], and the extracted information is used to determine the behavior of the user [0067]).
Where Weber specifically teaches that the device is a handheld toy Fig.1,[0023].

And where the motivation to combine is the same as previously presented.

Claim(s) 1, 7, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber, in view of Murugeshan, in view of Abramson, and further in view of Odinak et al. (U.S. PG Pub No. 2013/0016823), hereinafter Odinak.

Regarding claim 1, Weber teaches
An artificial intelligence (Al) system for improved conversation and artificial personality development comprising (an artificial intelligence dialogue system [0023]):
a handheld toy, wherein the handheld toy includes..., at least one camera, at least one speaker, and at least one microphone (a client device, such as a smart connected toy in the form of a teddy bear, i.e. a handheld toy Fig. 1,[0023], has a camera, a microphone, and a speaker, i.e. at least one camera, at least one speaker, and at least one microphone Fig. 1);
a virtual assistant (VA) service hosted on at least one server, ... (a server hosts an AI based dialogue system, i.e. a virtual assistant (VA) service hosted on at least one server [0024]);
wherein the at least one speaker and the at least one microphone are embedded in the handheld toy (the smart connected toy, such as a teddy bear, i.e. a handheld toy Fig. 1,[0023], has a microphone and a speaker located in different parts of the toy, i.e. at least one speaker, and at least one microphone are embedded Fig. 1);
wherein the handheld toy is in network communication with the VA service (the system is a network based client-server architecture, i.e. network communication, where the client device is networking capable, i.e. handheld toy, and is connected to the server that hosts the AI based Dialogue system, i.e. network communication with the VA service [0024],[0026]);
wherein the handheld toy is operable to detect and record a stimulus and transmit the stimulus to the VA service via a network (the client device has a conversational voice interface where the user can provide spoken input to the device, such as by speaking into a microphone, i.e. handheld toy is operable to detect and record a stimulus, and the speech audio can be sent to a cloud-based speech recognition engine for processing into text, which is then processed by dialog system, i.e. transmit the stimulus to the VA service via a network [0024-5],[0028]);
wherein the stimulus includes a movement of the handheld toy, a sound, an image, or a video (the client device has a conversational voice interface where the user can provide spoken input to the device, such as by speaking into a microphone, i.e. stimulus includes...a sound, or performing a gesture, i.e. stimulus includes...a video [0028]);
54wherein the VA service is operable to --use-- at least one user profile ... and store the at least one user profile ... (the client device is associated with a corresponding user account, i.e. user profile, which stores information for use by the dialogue system, i.e. store the at least one user profile [0026]);
wherein constructing the at least one user profile includes matching the stimulus to personal data, including the ..., settings, and preferences (the client device has a unique ID that identifies the device as one of several devices corresponding to a user account, i.e. constructing the at least one user profile includes matching, where the device receives user voice input to be processed by the dialogue system that will interact with a specific client device, i.e. matching the stimulus, and the account information includes user settings, conversations logs, and preferences, i.e. personal data including...settings, and preferences [0026]);
wherein the VA service is operable to construct a response...and wherein the VA service is operable to transmit the response to the handheld toy (the dialog system, i.e. VA service, controls the conversational interactions and allows for real time updates to dialogue content in a conversation with a user, i.e. operable to construct a response [0023], where the dialog system is connected to and interacts directly with the client device through a network, i.e. VA service is operable to transmit, so that the client device outputs the greeting, recommendation, notification, or reminder determined by the dialog system, i.e. transmit the response to the handheld toy [0024],[0026]);
wherein the response is a movement response, a sound response, an image response, or a video response (the client device provides audio output during a conversation with the user, i.e. response, through either prerecorded sound files and/or text0to speech synthesis, i.e. a sound response [0023]); and
wherein the handheld toy is operable to demonstrate the response (the client device, i.e. handheld toy, provides audio output during a conversation with the user, i.e. operable to demonstrate the response [0023]).  
While Weber provides a toy in communication with a dialog service that can provide interaction with a user, Weber does not specifically teach the way in which the system processes information from the user to determine responses, and thus does not teach
the --device-- includes at least one processor, at least one memory with at least one database, at least one motion sensor;
the VA service includes at least one VA processor and at least one VA memory with at least one VA database;
wherein the VA service is operable to determine if the stimulus is a predefined movement, a speech input, a predefined face, or a gesture;
wherein the VA service is operable to extract user personality features from gestures, tones, keywords, or phrases of the stimulus and determine a user personality score based on the user personality features;
wherein the VA service is operable to construct the at least one user profile and at least one personality profile and store the at least one user profile and the at least one personality profile in the at least one VA database;
Page 2 of 41Attorney Docket No. 4290-001Application No.: 16/193,845Response to Non-Final Office Action mailed 06/01/2022wherein the VA service is operable to construct the at least one personality profile from external data sources independent of user interaction data and the at least one user profile, wherein the external data sources include a body of recorded work;
wherein the VA service is operable to extract and correlate meanings, emotions, and ideas to the keywords of the media inputs, wherein the media inputs include media which is continuously imported from external data sources, analyzed using natural language processing (NLP), and matched to a predetermined semantic category;
wherein constructing the at least one user profile includes...personal data, including the user personality score, personally identifiable information...;
wherein the at least one personality profile includes a selection of characteristics and/or personality traits, wherein the characteristics and/or personality traits are exhibited by the VA service;
wherein constructing the at least one personality profile includes:
receiving media inputs including a video, an audio clip, and/or text;
extracting personality features from gestures, tones, keywords, or phrases of the media inputs; and
 determining a personality score based on the personality features of the media inputs, wherein the personality score includes an estimated emotional intelligence (EI), emotional quotient (EQ), and intelligence quotient (IQ) score;
wherein the VA service is operable to load at least one preconstructed personality profile from external data;
Page 3 of 41Attorney Docket No. 4290-001Application No.: 16/193,845Response to Non-Final Office Action mailed 06/01/2022wherein the VA service is operable to construct a response, wherein the response is based on the personality score and the user personality score, and at least one recommendation for response to user interaction provided by a recommendation engine....
Murugeshan, however, teaches the --device-- includes at least one processor, at least one memory with at least one database, at least one motion sensor (the device includes a processor in communication with a memory that stores database components, i.e. at least one processor, at least one memory with at least one database [0084],[0088-9], and an image capturing device capable of receiving video content capturing gestures, actions, and variations in expression of the user, i.e. at least one motion sensor [0036-7]);
the VA service includes at least one VA processor and at least one VA memory with at least one VA database (the processor of the device may be in communication with a variety of network devices, such as servers, computing devices, and storage devices, i.e. VA service [0087], where a device includes a processor in communication with a memory, which may store database components, i.e. at least one VA processor and at least one VA memory with at least one VA database [0084],[0088-9]);
wherein the VA service is operable to determine if the stimulus is a predefined movement, a speech input, a predefined face, or a gesture (user interactions, i.e. stimulus, may be received in various data formats, such as text, audio, or video, where the system extracts characteristics associated with the user in the interaction [0022], such as extracting gestures, actions, and variations in the expressions of the user from a video, i.e. a gesture [0037], and extracting audio characteristics such as formants, accent, pitch, loudness, emotions, and text using Speech-to-Text conversion from audio based user interactions, i.e. a speech input [0049]);
wherein the VA service is operable to extract user personality features from gestures, tones, keywords, or phrases of the stimulus and determine a user personality score based on the user personality features (the system extracts generic characteristics, such as gestures, expressions, actions, accent, pitch, and loudness from the user interactions, i.e. VA service is operable to extract ... from gestures, tones, ... of the stimulus, as well as user specific features including choice of words and slang words, i.e. VA service is operable to extract ... from ... keywords, or phrases of the stimulus [0022], where the personality of the user is detected and identified based on the generic and user specific features, i.e. user personality features [0024:1-4], and where cases have user attributes that map with a user personality, and a new case for the user is built based on comparisons of the instances of closeness and deviation between the attributes of the existing cases and the user specific features, i.e. determine a user personality score based on the user personality features [0059-60]);
54wherein the VA service is operable to construct at least one user profile and at least one personality profile and store the at least one user profile and the at least one personality profile in the at least one VA database (the response generating system, i.e. VA service, collects information about the user to build a universal profile, i.e. construct at least one user profile [0052], and detects the personality of the user, i.e. construct...at least one personality profile [0031], where all user data may be stored by the system in a database, i.e. store the at least one user profile and the at least one personality profile in the at least one VA database [0089]);
Page 2 of 41Attorney Docket No. 4290-001Application No.: 16/193,845Response to Non-Final Office Action mailed 06/01/2022wherein the VA service is operable to construct the at least one personality profile from external data sources independent of user interaction data and the at least one user profile, wherein the external data sources include a body of recorded work (user specific features may be obtained from one or more data sources, such as social media websites, i.e. external data sources independent of user interaction data and the at least one user profile, that include stored interests, favorites, and activities of the user, i.e. external data sources include a body of recorded work [0023-30], where the system uses the user specific features to detect the personality of the user, i.e. the VA service is operable to construct the at least one personality profile [0031]);
wherein the VA service is operable to extract and correlate meanings, emotions, and ideas to the keywords of the media inputs, wherein the media inputs include media which is continuously imported from external data sources, analyzed using natural language processing (NLP), and matched to a predetermined semantic category (user interactions may be received in data formats including text, audio, and video, and keywords are extracted, i.e. keywords of the media inputs [0022], where the system, i.e. VA service, may perform part-of-speech tagging, i.e. matched to a predetermined semantic category, stop-word removal, and word sense disambiguation, i.e. analyzed using natural language processing (NLP), as well as mapping using a domain ontology using meaningful n-grams and synonyms, to determine the meaning and domain of the keywords, as well as the mood of the user, i.e. extract and correlate meanings, emotions, and ideas [0023],[0063], where dialogue can include user activity trends in the social media profile of the user, including choice of words, slang words, and switching between concepts, and the social media integration module of the system ingests the social media information and uses the information to maintain the profile of the user during interactions with the user, i.e. media inputs include media which is continuously imported from external data sources [0041],[0051-2]);
wherein constructing the at least one user profile includes...personal data, including the user personality score, personally identifiable information... (generic characteristics associated with a user, i.e. constructing the at least one user profile [0008], may be personal details of the user, i.e. personal data, including name, gender, age, and profession, i.e. personally identifiable information, and similarities and deviations of the user specific features to existing characteristics, i.e. user personality score [0059-60]);
wherein constructing the at least one personality profile includes:
receiving media inputs including a video, an audio clip, and/or text (user interactions, i.e. media inputs, may be received in various data formats, such as text, audio, or video, i.e. video, an audio clip, and/or text [0022]);
extracting personality features from gestures, tones, keywords, or phrases of the media inputs (the system extracts generic characteristics, such as gestures, expressions, actions, accent, pitch, and loudness from the user interactions, i.e. extracting...from gestures, tones,...of the media inputs, as well as user specific features including choice of words and slang words, i.e. extracting...from... keywords, or phrases of the media inputs [0022], where the personality of the user is detected and identified based on the generic and user specific features, i.e. user personality features [0024:1-4]); and
 determining a personality score based on the personality features of the media inputs...(cases have user attributes that map with a user personality, and a new case for the user is built based on comparisons of the instances of closeness and deviation between the attributes of the existing cases and the user specific features, i.e. determining a user personality score based on the user personality features [0059-60], where the features are extracted from user interactions, i.e. media inputs [0022]);
wherein the VA service is operable to load at least one preconstructed personality profile from external data (user personality details and data may be stored and used by the system, i.e. VA service is operable to load at least one preconstructed personality profile [0033], where the data may be stored on a server, i.e. external data [0087-9]);
Page 3 of 41Attorney Docket No. 4290-001Application No.: 16/193,845Response to Non-Final Office Action mailed 06/01/2022wherein the VA service is operable to construct a response, wherein the response is based on the personality score and the user personality score, and at least one recommendation for response to user interaction provided by a recommendation engine... (the system dynamically generates an adaptive response, i.e. VA service is operable to construct a response, based on the personality and personal details of the user, where the personality includes comparisons of the instances of closeness and deviation between the attributes of the existing cases and the user specific features, i.e. personality score and the user personality score [0024],[0059-60], where the adaptive responses are provided by the system to the user based on the interactions with and information about the user, i.e. at least one recommendation for response to user interaction provided by a recommendation engine [0024-6],[0038],[0044],[0061-2]).
Weber and Murugeshan are analogous art because they are from a similar field of endeavor in enabling dialog between a user and a device with an intelligent dialog system. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the toy in communication with a dialog service that can provide interaction with a user teachings of Weber with a system that uses the user personality to generate adaptive responses as taught by Murugeshan. It would have been obvious to combine the references to enable a system to provide adaptive responses to user interactions based on user personality (Murugeshan [0024]).
While Weber in view of Murugeshan provides a dialogue system that can respond adaptively to a user personality, Weber in view of Murugeshan does not specifically teach the dialogue system exhibiting specific characteristics, and thus does not teach
wherein the at least one personality profile includes a selection of characteristics and/or personality traits, wherein the characteristics and/or personality traits are exhibited by the VA service.
Abramson, however, teaches wherein the at least one personality profile includes a selection of characteristics and/or personality traits, wherein the characteristics and/or personality traits are exhibited by the VA service (user profile information, behavioral data, social data, and personality attributes may be used to created or modify a personalized chat index in the theme of the specific person’s personality, i.e. the at least one personality profile includes a selection of characteristics and/or personality traits, and the chat index may be used to train a chat bot to converse or interact in the personality of the specific person, i.e. characteristics and/or personality traits are exhibited by the VA service [0014-5]).
Weber, Murugeshan, and Abramson are analogous art because they are from a similar field of endeavor in providing intelligent conversational interaction between a user and a device. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dialogue system that can respond adaptively to a user personality teachings of Weber, as modified by Murugeshan, with training a chat bot to converse with a specific personality as taught by Abramson. It would have been obvious to combine the references to enable the use data regarding the personality of a specific person, including past, present, or self, to provide the personality of a chat bot for interaction with a user (Abramson [0014-5]).
While Weber in view of Murugeshan and Abramson provides identifying personality information from data input, Weber in view of Murugeshan and Abramson does not specifically teach that the personality includes recognizing an estimated emotional intelligence (EI), emotional quotient (EQ), and intelligence quotient (IQ) score, and thus does not teach
wherein the personality score includes an estimated emotional intelligence (EI), emotional quotient (EQ), and intelligence quotient (IQ) score.
Odinak, however, teaches wherein the personality score includes an estimated emotional intelligence (EI), emotional quotient (EQ), and intelligence quotient (IQ) score (each trait can be identified as a binary value or along a continuum, i.e. score [0031], where emotional intelligence, i.e. estimated emotional intelligence (EI), emotional quotient (EQ), and cognitive intelligence, i.e. intelligence quotient (IQ) score, can be measured [0038], and where the detection and characteristics of traits can lead to additional traits, such as the components of emotional and cognitive intelligence being part of measuring the personality of a user through a Myers-Briggs analysis, i.e. personality score includes [0036]).
Weber, Murugeshan, Abramson, and Odinak are analogous art because they are from a similar field of endeavor in providing intelligent conversational interaction between a user and a device. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the identifying of personality information from data input teachings of Weber, as modified by Murugeshan and Abramson, with the measurement of emotional intelligence and cognitive intelligence as taught by Odinak. It would have been obvious to combine the references to enable the utilization of user traits for determinations regarding hiring, confirming user identity, matching agents with callers, guiding dialog systems, and coaching of agents during and after calls (Odinak [0041]).

Regarding claim 7, Weber in view of Murugeshan, Abramson, and Odinak teaches claim 1, and Abramson further teaches 
the VA database is operable to store at least two personality profiles, wherein the at least two personality profiles include the at least one preconstructed personality profile, wherein the VA service is operable to receive a selection of at least one of the at least two personality profiles, and wherein the at least one selected personality profile is enabled for the handheld toy (the conversational computer program, i.e. VA service, may have access to one or more personality indexes, where a request to train a chatbot for a specific person or entity is received, and the associated personality index may be provided for the training, i.e. VA service is operable to receive a selection of at least one of the at least two personality profiles [0031:1-5],[0034:1-12], where generated data may be stored by the system and transferred between devices, i.e. VA database is operable to store at least two personality profiles [0049], where the chat bot converses in the personality of a specific person, and the conversation is with a user through a client device [0014-15:4],[0018-9]).  
Where Weber teaches that the device is a toy Fig.1,[0023].
And where the motivation to combine is the same as previously presented.

Regarding claim 21, Weber in view of Murugeshan, Abramson, and Odinak teaches claim 1, and Odinak further teaches 
the user personality score is a correlation value calculated on a scale from 0 to 1 (a trait such as personality, i.e. user personality score, can be identified as a binary value, or evaluated along a continuum such as a percentage of 70%, or 0.7, extrovert and 30%, or 0.3, introvert, i.e. correlation value calculated on a scale from 0 to 1 [0031]).  
Where the motivation to combine is the same as previously presented.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber, in view of Murugeshan, in view of Abramson, in view of Odinak, and further in view of Azartash et al. (U.S. PG Pub No. 2018/0122266), as found in the IDS, hereinafter Azartash.

Regarding claim 4, Weber in view of Murugeshan, Abramson, and Odinak teaches claim 1.
While Weber in view of Murugeshan, Abramson, and Odinak provides the adjustment of dialogue to human interactions, Weber in view of Murugeshan, Abramson, and Odinak does not specifically teach that the dialogue is constructed based on a goal and a lesson plan, and thus does not teach
the at least one user profile is operable to include a content module;
wherein the content module includes at least one goal and at least one lesson plan;
wherein the VA service is operable to construct the response based on the at least one goal and the at least one lesson plan;
wherein the VA service is operable to update the at least one goal or the at least one lesson plan based on a second stimulus; and
wherein the VA service is operable to access, analyze, and suggest media from at least one external database that relates to the at least one lesson plan.  
Azartash, however, teaches the at least one user profile is operable to include a content module (the user profile and preferences includes the native language of the user, the second languages to be learnt, and the pace of learning, such as through a curriculum, i.e. include a content module [0043],[0045]);
wherein the content module includes at least one goal and at least one lesson plan (the preferences, i.e. content module, include the second language to be learnt, i.e. at least one goal, and the pace of learning, such as assessing the user’s proficiency in the native language, then initially exposing him/her to sounds and syllables and then gradually to words and phrases in the second language, which can be carried out according to a curriculum, i.e. at least one lesson plan [0039],[0041],[0043],[0045]).
wherein the VA service is operable to construct the response based on the at least one goal and the at least one lesson plan (in order to get a learner to a point of familiarity with the conversational repository of the second language, i.e. based on the at least one goal, the interactive unit, i.e. VA service, starts by initially exposing the learner to sounds and syllables and then gradually to words and phrases considered basic vocabulary according to a curriculum, i.e. construct the response based on...the at least one lesson plan [0041],[0045]); and
wherein the VA service is operable to update the at least one goal or the at least one lesson plan based on a second stimulus (as the learner interacts with the interactive unit, i.e. VA service...based on a second stimulus, acknowledges incorrect and correct responses, and reacts to those responses by selecting how to move the dialogue forward or backward, i.e. update...the at least one lesson plan, or revert to an earlier learning stage, i.e. update the at least one goal [0036]); and
wherein the VA service is operable to access, analyze, and suggest media from at least one external database that relates to the at least one lesson plan (the system, i.e. VA service, can evaluate and review the level/phase of the learner’s learning to update the curriculum, i.e. access, analyze, and suggest...that relates to the at least one lesson plan, such as by additional vocabulary from the server, i.e. media from at least one external database [0046]).  
Weber, Murugeshan, Abramson, Odinak, and Azartash are analogous art because they are from a similar field of endeavor in providing intelligent conversational interaction between a user and a device. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of adjustment of dialogue to human interactions teachings of Weber, as modified by Murugeshan, Abramson, and Odinak, with the construction of output based on the learning stage and steps for the learner, and adjusting the stage or dialogue based on the correctness of the answers given by the user as taught by Azartash. It would have been obvious to combine the references to enable a user to learn a new language based on their current language proficiency (Azartash [0039]).

Regarding claim 5, Weber in view of Murugeshan, Abramson, and Odinak teaches claim 1.
While Weber in view of Murugeshan, Abramson, and Odinak provides the toy being in communication with other network devices, Weber in view of Murugeshan, Abramson, and Odinak does not specifically teach that the toy is in communication with a mobile device that can send the toy profile information, and thus does not teach
the toy is in network communication with a mobile device and a mobile application on the at least one device, wherein the mobile application is operable to receive a profile input and transmit the profile input to the handheld toy, and wherein the handheld toy is operable to transmit the profile input to the VA service, and wherein the VA Page 4 of 41Attorney Docket No. 4290-001Application No.: 16/193,845 Response to Non-Final Office Action mailed 06/01/2022 service is operable to construct or identify a corresponding user profile based on the profile input and construct the response based on the corresponding user profile.  
Azartash, however, teaches the toy is in network communication with a mobile device and a mobile application on the at least one device, wherein the mobile application is operable to receive a profile input and transmit the profile input to the handheld toy, and wherein the handheld toy is operable to transmit the profile input to the VA service, and wherein the VA Page 4 of 41Attorney Docket No. 4290-001Application No.: 16/193,845service is operable to construct or identify a corresponding user profile based on the profile input and construct the response based on the corresponding user profile (a mobile device of the user, i.e. mobile device, includes a mobile application, i.e. mobile application on the at least one device, that is in communication with the interactive unit, i.e. handheld toy is in network communication, is able to create a user profile and configure user preferences/settings in the mobile application, such as a native language, second language to be learned, pace of learning, and other preferences, i.e. mobile application is operable to receive a profile input, and the interactive unit settings are controlled based on the settings configured on the user device, i.e. transmit the profile input to the handheld toy Fig. 2,[0039],[0043], and the interactive unit communicates with a server to update a database, including results of interacting with the learner, such as by assessing the learner’s native language proficiency, i.e. the handheld toy is operable to transmit the profile input to the VA service, and where the server includes a learner engine that interacts with the learner as per a user-defined preference, i.e. wherein the VA service is operable to construct or identify a corresponding user profile based on the profile input, and adjust the interaction as the learner’s proficiency in a second language improves, i.e. construct the response based on the corresponding user profile [0039],[0043],[0050-2]).  
Weber, Murugeshan, Abramson, Odinak, and Azartash are analogous art because they are from a similar field of endeavor in providing intelligent conversational interaction between a user and a device. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the toy being in communication with other network devices teachings of Weber, as modified by Murugeshan, Abramson, and Odinak, with the toy being in communication with a mobile device capable of creating a user profile to control the settings of the toy as taught by Azartash. It would have been obvious to combine the references to enable a user to learn a new language based on their current language proficiency (Azartash [0039]).

Claim(s) 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber, in view of Murugeshan, in view of Abramson, and further in view of Azartash.

Regarding claims 11 and 18, Weber in view of Murugeshan and Abramson teach claims 8 and 15. 
While Weber in view of Murugeshan, and Abramson provides the adjustment of dialogue to human interactions, Weber in view of Murugeshan, and Abramson does not specifically teach that the dialogue is constructed based on a goal and a lesson plan, and thus does not teach
constructing the at least one user profile to include a content module, wherein the content module includes at least one goal and at least one lesson plan;
constructing the response based on the at least one goal and the at least one lesson plan; and
updating the at least one goal or the at least one lesson plan based on a second stimulus; and
accessing, analyzing, and suggesting media from at least one external database that relates to the at least one lesson plan.  
Azartash, however, teaches constructing the at least one user profile to include a content module (the user profile and preferences includes, i.e. constructing the at least one user profile to include, the native language of the user, the second languages to be learnt, and the pace of learning, such as through a curriculum, i.e. content module [0043],[0045]), wherein the content module includes at least one goal and at least one lesson plan (the preferences, i.e. content module, include the second language to be learnt, i.e. at least one goal, and the pace of learning, such as assessing the user’s proficiency in the native language, then initially exposing him/her to sounds and syllables and then gradually to words and phrases in the second language, which can be carried out according to a curriculum, i.e. at least one lesson plan [0039],[0041],[0043],[0045]);
constructing the response based on the at least one goal and the at least one lesson plan (in order to get a learner to a point of familiarity with the conversational repository of the second language, i.e. based on the at least one goal, the interactive unit starts by initially exposing the learner to sounds and syllables and then gradually to words and phrases considered basic vocabulary according to a curriculum, i.e. constructing the response based on...the at least one lesson plan [0041],[0045]); and
updating the at least one goal or the at least one lesson plan based on a second stimulus (as the learner interacts with the interactive unit, i.e. based on a second stimulus, the unit acknowledges incorrect and correct responses, and reacts to those responses by selecting how to move the dialogue forward or backward, i.e. updating...the at least one lesson plan, or revert to an earlier learning stage, i.e. updating the at least one goal [0036]); and
accessing, analyzing, and suggesting media from at least one external database that relates to the at least one lesson plan (the system can evaluate and review the level/phase of the learner’s learning to update the curriculum, i.e. accessing, analyzing, and suggesting...that relates to the at least one lesson plan, such as by additional vocabulary from the server, i.e. media from at least one external database [0046]).  
Weber, Murugeshan, Abramson, and Azartash are analogous art because they are from a similar field of endeavor in providing intelligent conversational interaction between a user and a device. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of adjustment of dialogue to human interactions teachings of Weber, as modified by Murugeshan, and Abramson, with the construction of output based on the learning stage and steps for the learner, and adjusting the stage or dialogue based on the correctness of the answers given by the user as taught by Azartash. It would have been obvious to combine the references to enable a user to learn a new language based on their current language proficiency (Azartash [0039]).

Claim(s) 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber, in view of Murugeshan, in view of Abramson, and further in view of Odinak.

Regarding claims 17 and 23, Weber in view of Murugeshan and Abramson teach claims 15 and 8, and Murugeshan further teaches
(claim 17) the response is constructed with a response personality score that is equal to the personality score based on the personality features of the media inputs (the system dynamically generates an adaptive response, i.e. response is constructed, based on the personality and personal details of the user, where the personality includes comparisons of the instances of closeness and deviation between the attributes of the existing cases and the user specific features extracted from the user interactions, i.e. user personality score based on the personality features of the media inputs [0022],[0024],[0059-60], and where the adaptive responses match the variations in the mood and personality of the user, i.e. response personality score that is equal to the personality score [0062]).
While Weber in view of Murugeshan and Abramson provides identifying personality information from data input, Weber in view of Murugeshan and Abramson does not specifically teach that the personality includes recognizing an estimated emotional intelligence (EI), emotional quotient (EQ), and intelligence quotient (IQ) score, and thus does not teach
wherein the personality score is further operable to include an estimated emotional intelligence (EI), emotional quotient (EQ), and intelligence quotient (IQ) score.  
Odinak, however, teaches wherein the personality score is further operable to include an estimated emotional intelligence (EI), emotional quotient (EQ), and intelligence quotient (IQ) score (each trait can be identified as a binary value or along a continuum, i.e. score [0031], where emotional intelligence, i.e. estimated emotional intelligence (EI), emotional quotient (EQ), and cognitive intelligence, i.e. intelligence quotient (IQ) score, can be measured [0038], and where the detection and characteristics of traits can lead to additional traits, such as the components of emotional and cognitive intelligence being part of measuring the personality of a user through a Myers-Briggs analysis, i.e. personality score includes [0036]).  
Weber, Murugeshan, Abramson, and Odinak are analogous art because they are from a similar field of endeavor in providing intelligent conversational interaction between a user and a device. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the identifying of personality information from data input teachings of Weber, as modified by Murugeshan and Abramson, with the measurement of emotional intelligence and cognitive intelligence as taught by Odinak. It would have been obvious to combine the references to enable the utilization of user traits for determinations regarding hiring, confirming user identity, matching agents with callers, guiding dialog systems, and coaching of agents during and after calls (Odinak [0041]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659   


/PIERRE LOUIS DESIR/           Supervisory Patent Examiner, Art Unit 2659